Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Billy Ray Johnson, et al., Appellant                   Appeal from the County Court at Law of
                                                        Bowie County, Texas (Tr. Ct. No. 18C0906-
 No. 06-19-00031-CV         v.                          CCL). Opinion delivered by Chief Justice
                                                        Morriss, Justice Stevens and Justice Carter*
 BancorpSouth Bank, Appellee                            participating.    *Justice Carter, Retired,
                                                        Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants, Billy Ray Johnson, et al., pay all costs of this appeal.




                                                        RENDERED MAY 22, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk